Citation Nr: 1132429	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-11 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a hiatal hernia, and if so, whether service connection may be granted.  

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a reflux disorder, and if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had service in the United States Army from August 1977 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), a Regional Office (RO), in Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the appellant submitted his notice of disagreement with respect to the October 2007 rating action, a statement of the case was forwarded to the appellant.  Subsequently, he proffered a VA Form 9, Appeal to Board of Veterans' Appeals.  On that form, the appellant stated that he desired a BVA hearing at the local RO.  Such a hearing was scheduled for September 21, 2010.  

Prior to the hearing, the appellant, through his accredited representative, contacted the RO and informed the appropriate personnel that he would be unable to attend the scheduled hearing due to work commitments.  He asked for his hearing to be rescheduled; moreover, he stated that he would accept a videoconference hearing vice an in-person Board hearing.  The appellant was notified that such a hearing would be rescheduled.  However, a further review of the claims folder shows that such a videoconference was not, in fact, rescheduled.  

Pursuant to 38 C.F.R. § 20.703 (2010), an appellant may request a hearing before the Board subject to the restrictions of38 C.F.R. § 20.1304 (2010).  A hearing on appeal will be granted if an appellant, or her representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Thus, in order to ensure full compliance with due process requirements, therefore, the AMC/RO must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2010).  The case is REMANDED to the RO/ AMC for the following development:

The RO/AMC should schedule the appellant for a videoconference hearing before a Veterans Law Judge, as requested by the appellant.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2010).  All correspondence pertaining to this matter should be associated with the claims folder.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


